NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENA SALCEDO ELISONDO,                        No.    19-71066

                Petitioner,                     Agency No. A075-485-927

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Lorena Salcedo Elisondo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Salcedo Elisondo’s untimely

motion to reopen based on ineffective assistance of counsel where she failed to

demonstrate she acted with the due diligence required for equitable tolling. See 8

U.S.C. § 1229a(c)(7)(C)(i); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011)

(discussing the issues to consider in determining whether petitioner exercised due

diligence when petitioner was ignorant of counsel’s shortcomings, diligence

requires reasonable efforts to pursue relief).

      The BIA also did not abuse its discretion in denying Salcedo Elisondo’s

motion to reopen to apply for removal relief where she failed to establish prima

facie eligibility for asylum, withholding of removal, and relief under the

Convention Against Torture. See Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th

Cir. 2008) (petitioner’s evidence of changed country conditions was not material to

his claim and he failed to establish prima facie eligibility for relief).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 8) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                            2                                 19-71066